        Case 1:17-cr-00396-WHP Document 100 Filed 11/16/18 Page 1 of 5



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007




                                                     November 16, 2018

VIA ECF

The Honorable William H. Pauley III
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. John Chambers, 17 Cr. 396 (WHP)

Dear Judge Pauley:

       The Government respectfully submits this memorandum in advance of the sentencing of
defendant John Chambers, scheduled for Tuesday, November 20, 2018, at 3:30 p.m. For the
reasons set forth below, the Government submits that the Court should impose a Guidelines
sentence.

I.     The Guidelines Calculations

        The parties and the United States Probation Office (the “Probation Office”) all agree that
the appropriate United States Sentencing Guidelines (the “Guidelines” or “U.S.S.G.”) range for
the four counts of conviction, which are grouped for Guidelines purposes, is calculated pursuant
to U.S.S.G. § 2C1.1, according to which the base offense level is 12. (Presentence Report
(“PSR”) ¶ 32; Def. Mem. 2). The parties and the Probation Office also all agree that because the
offense involved more than one bribe, a two-level enhancement is warranted, pursuant to
U.S.S.G. § 2C1.1(b)(1), and that because the offense involved bribes that were worth at least
$6,500 but not more than $15,000, a two-level enhancement is warranted, pursuant to U.S.S.G.
§§ 2C1.1(b)(2) and 2B1.1(b)(1)(B). (PSR ¶¶ 27, 33-34; Def. Mem. 2).

        The Government and the Probation Office also submit that because the defendant was a
New York State licensed attorney who abused his position of public trust, in a manner that
significant facilitated the commission of the offense, a two-level enhancement is warranted,
pursuant to U.S.S.G. § 3B1.3. (PSR ¶ 37). The Government also agrees with the Probation
         Case 1:17-cr-00396-WHP Document 100 Filed 11/16/18 Page 2 of 5




Office that an additional four-level upward adjustment is warranted, pursuant to U.S.S.G. §
2C1.1(b)(3), because the defendant’s offense involved a public official in a sensitive position.1

        The defendant argues that because being an attorney was not a necessary requirement of
the role of the defendant in connection with his criminal conduct, a two-level enhancement
pursuant to U.S.S.G. § 3B1.3 is unwarranted. (Def. Mem. 3.) The Government disagrees.
Although other individuals conducting similar business with the New York City Police
Department (“NYPD”) License Division were not attorneys, the defendant advertised his
services as a lawyer, held himself out as—and indeed was—a licensed attorney, and entered into
attorney-client relationships with individuals whom he represented in connection with License
Division business. The defendant manifestly was acting as an attorney for clients for which, as
further described below, he paid bribes and received beneficial treatment from the License
Division. Indeed, in summation at trial defense counsel stressed Chambers’s position as an
attorney in contrast to lay “expediters,” showing how intertwined the charged conduct was with
his status and his work as an attorney. Tr. 888 (“[C]ontrast this preeminent attorney with the
expediters like Alex Shaya Lichtenstein who exist just by bribes.”). Because his position as an
attorney contributed significantly to facilitating the commission of the offense, the Government
submits that the two-level enhancement for abuse of position of trust applies.

        The defendant also argues that because ultimate decisions were not made by the recipient
of the bribes, that individual cannot be viewed as a high-level decision-maker, and a four-level
enhancement pursuant to U.S.S.G. § 2C1.1(b)(3) is unwarranted. (Def. Mem. 3; see PSR at 17-
18). However, because the recipient of the bribe was a law enforcement officer, the Government
submits that the four-level enhancement applies. See U.S.S.G. § 2C1.1 app. n.4(B) (“Examples
of a public official who holds a sensitive position include . . . a law enforcement officer.”).

       As a result, the Government calculates the total offense level as 22. Because the
defendant has a Criminal History Category of I, the applicable Guidelines range is 41 to 51
months of imprisonment.

        The Probation Office recommends a sentence of 24 months of incarceration, based on its
calculation of the Guidelines range as 41 to 51 months. (See PSR at 20.) In his sentencing
memorandum, the defendant requests that the Court impose a non-incarceratory sentence, based
on the factors set forth in Title 18, United States Code, Section 3553(a). (See Def. Mem. 4-9).
As set forth below, the Government submits that the Court should impose a sentence of
incarceration consistent with the Guidelines.

II.    Discussion

        The Government submits that a meaningful sentence is appropriate to balance all of the
factors the Court is required to consider under Section 3553(a) in light of the defendant’s serious
abuse of his position and corruption of an important governmental process.


1
 The Government initially did not contest the defense objection to the application of this
adjustment, see PSR at 17-18, but upon review of the Probation Office’s response to the defense
objections in the final presentence report agrees that this adjustment should apply.


                                                 2
         Case 1:17-cr-00396-WHP Document 100 Filed 11/16/18 Page 3 of 5




         Such a sentence would “reflect the seriousness of the offense,” “promote respect for the
law,” and “provide just punishment for the offense.” See 18 U.S.C. § 3553(a)(2)(A). As the
Court is well aware from having presided over the trial in this case, the defendant provided
numerous items of value to David Villanueva, an NYPD sergeant who was assigned to the
NYPD License Division and who was involved in the approval or denial of gun license
applications as well as decisions relating to incidents, in exchange for official acts undertaken by
Villanueva for the benefit of the defendant’s clients. (PSR ¶¶ 16-19). This is an extremely
serious offense that allowed individuals who would not otherwise have been permitted to retain
their firearms to continue to do so, interfering with the NYPD’s responsibility to protect the
public safety in the administration of the City’s gun laws.

        During the relevant period, the defendant represented individuals in connection with their
interactions with the License Division. He marketed himself as the “Top Firearms Licensing
Attorney in New York,” represented clients in connection with firearms applications, incidents,
and appeals processes, and charged his clients thousands of dollars for his services. (PSR ¶ 16).
During that time, and over the course of several years, the defendant provided Villanueva with
items of value including tickets to Broadway shows and sporting events, sports memorabilia,
dinners, cash, and a designer wristwatch, all in exchange for Villanueva’s assistance with the
defendant’s clients who had business pending before the License Division. (PSR ¶ 20). Among
other things, Villanueva assisted the defendant’s clients by expediting renewals of gun licenses
and the resolution of incident investigations, as well as by helping to ensure favorable resolutions
for the defendant’s clients in incident investigations—when licenses could be suspended or
revoked. (PSR ¶ 20).

         For example, in 2013, one of the defendant’s clients was under investigation by the
License Division for an alleged domestic violence incident, which could have resulted in the
client losing his gun license. (PSR ¶ 21). The defendant communicated with his client about
providing a luxury watch to Villanueva for his assistance in receiving a favorable outcome.
(PSR ¶ 21). Ultimately, Villanueva used his position to overrule the recommendation of an
initial incident investigator who had recommended revocation of the license in question. (PSR
¶ 21). Overall, dozens of the defendant’s clients were assisted by Villanueva in connection with
the License Division, including renewal and incident processes. (PSR ¶ 22).

        Separately, the defendant also paid Villanueva for assistance with gun license matters in
Nassau County. (PSR ¶ 23). Villanueva assisted with at least eight of the defendant’s clients,
including contacting individuals in Nassau County using NPD letterhead. (PSR ¶ 24). During
that time period, the defendant communicated to Villanueva that Villanueva could expect to
receive thousands of dollars in cash for such assistance, and in fact the defendant sent cash to
Villanueva hidden inside magazines, in addition to providing other items of value as described
above. (PSR ¶ 24).

        In his sentencing submission, the defendant argues that factors under Section 3553(a)
militate in favor of a non-incarceratory sentence, including the defendant’s age, lack of criminal
history, and challenging personal circumstances, both historically and at present. (See PSR
¶¶ 49-55; Def. Mem. 4-9). The Government acknowledges those factors and does not dispute
them, and agrees that they merit the Court’s attention and careful consideration. The defendant
also notes and discusses his status as a transgender individual, a factor entirely appropriate for


                                                 3
         Case 1:17-cr-00396-WHP Document 100 Filed 11/16/18 Page 4 of 5




the Court to consider as part of its evaluation of the 3553(a) factors. See United States v.
Gutierrez-Romero, 288 F. App’x 380 (9th Cir. 2008). The significant written support from
friends and family is also laudable and appropriate for consideration.

        Nevertheless, such factors necessarily are weighed against the defendant’s conduct,
which involved bribery of a sworn law enforcement officer, abuse of his position as an attorney,
and helping clients to obtain or maintain gun licenses they should not have had—or, at best,
should not have had so quickly and without appropriate oversight and evaluation. Such conduct
is alarming, corrosive to the integrity and trust of public institutions and of law enforcement, and
potentially very dangerous.

         General deterrence is particularly relevant for such conduct. It is important that any
sentence imposed on the defendant send a message to others that the conduct he engaged in here
is not to be tolerated. See 18 U.S.C. § 3553(a)(2)(B) (sentencing court shall consider the need
“to afford adequate deterrence to criminal conduct”). Other individuals who contemplate
committing offenses similar to those of the defendant should know that such crimes are serious
and will not be ignored. The sentence also should reflect the seriousness of the offense, promote
respect for the law, and provide just punishment for this very serious offense. See 18 U.S.C.
§ 3553(a)(1).

        The defendant’s conduct seriously and intolerably impacted a core public trust—the
responsibility of sworn law enforcement officers to exercise their authority honestly and
impartially and to make decisions on firearms matters based on the law and the needs and public
safety of the city, not on their own personal interests. That the defendant clothed his actions in
the authority afforded by his position as a lawyer and former prosecutor is even more severe, and
underscores the need for a sentence that deters such conduct.

III.   Forfeiture

         The Government seeks forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
§ 2461, of $10,000, representing the property which constitutes or is derived from proceeds
traceable to the commission of the offenses of conviction. The Government submits that this
amount is a conservative valuation of the amount of money obtained by the defendant from
clients in connection with, and traceable to, the bribery and fraud offenses for which he was
convicted. See United States v. Daugerdas, No. S3 09 Cr. 581 (WHP), 2012 WL 5835203, at *2
(S.D.N.Y. Nov. 7, 2012) (proceeds are “‘property that a person would not have but for the
criminal offense’” (quoting United States v. Grant, No. S4 05 Cr. 1192 (NRB), 2008 WL
4376365, at *2 n.1 (S.D.N.Y. Sept. 25, 2008))).




                                                 4
        Case 1:17-cr-00396-WHP Document 100 Filed 11/16/18 Page 5 of 5




IV.    Conclusion

       For the reasons set forth herein, the Government submits that a Guidelines sentence is
appropriate in this case. The Government further requests that the Court order forfeiture in the
amount of $10,000.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         By:
                                               Alex Rossmiller / Paul Monteleoni
                                               Assistant United States Attorneys
                                               Southern District of New York
                                               (212) 637-2415 / 2219


Cc:    Steven L. Brounstein, Esq., and Roger Stavis, Esq., counsel for defendant (via ECF)




                                                  5
